9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Gomez ALSTON, Plaintiff-Appellant,v.Larry D. HUFFMAN;  M. J. Woods;  Robert Byrd;  K. A. Flynn,Defendants-Appellees.
No. 92-7256.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 30, 1993.Decided:  November 10, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-92-89-R)
Roger Gomez Alston, Appellant Pro Se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Roger Gomez Alston, a Virginia inmate, appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988) and denying Alston's motion for reconsideration.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Alston v. Huffman, No. CA-92-89-R (W.D. Va.  Sept. 29, and Nov. 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED